     Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.812 Page 1 of 14



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     SKANSKA USA CIVIL WEST                              Case No.: 20-cv-367-WQH-AHG
       CALIFORNIA DISTRICT INC.,
12
                                          Plaintiff,       ORDER
13
       v.
14
       NATIONAL INTERSTATE
15
       INSURANCE COMPANY,
16                                     Defendant.
17
18    HAYES, Judge:

19           The matter before the Court is the Motion to Dismiss filed by Defendant National

20    Interstate Insurance Company. (ECF No. 7).

21      I.   PROCEDURAL BACKGROUND

22           On February 27, 2020, Plaintiff Skanska USA Civil West California District Inc.

23    (“Skanska”) filed a Complaint against Defendant National Interstate Insurance Company

24    (“National Interstate”). (ECF No. 1). Plaintiff Skanska, “for itself and as assignee of Zurich

25    American Insurance Company” (“Zurich American”), alleges that National Interstate

26    breached its duty to defend Skanska in a 2016 lawsuit and brings claims for 1) declaratory

27    relief; 2) breach of insurance contract; 3) breach of implied covenant of good faith and fair

28

                                                       1
                                                                                  20-cv-367-WQH-AHG
     Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.813 Page 2 of 14



 1    dealing; 4) assigned claim for equitable indemnity; and 5) assigned claim for equitable
 2    contribution. (Id. at 1).
 3             On April 16, 2020, National Interstate filed a Motion to Dismiss. (ECF No. 7).
 4    National Interstate moves under Rule 12(b)(6) of the Federal Rules of Civil Procedure to
 5    dismiss the second cause of action for breach of insurance contract “to the extent that cause
 6    of action is based on the ‘assignment’ alleged in the [C]omplaint,” the fourth cause of
 7    action for equitable indemnity, and the fifth cause of action for equitable contribution. (Id.
 8    at 1).
 9             On May 12, 2020, Skanska filed an Opposition to the Motion to Dismiss. (ECF No.
10    9). On May 19, 2020, National Interstate filed a Reply. (ECF No. 10). On May 26, 2020,
11    Skanska filed a Sur-Reply. (ECF No. 13).
12     II.     ALLEGATIONS IN THE COMPLAINT
13             Plaintiff Skanska is “a contractor that was involved in a highway reconstruction
14    project at Interstate 805 in San Diego County.” (ECF No. 1 ¶ 28). In February 2016,
15    Skanska hired “Reeve Trucking Co., Inc. and/or Reeve Trucking Company” (“Reeve”) “to
16    transport thirteen 100-foot long steel I-beams from a construction site near Sorrento Valley,
17    California to a storage site in Lakeside, California.” (Id. ¶¶ 12, 29).
18             On February 12, 2016, “Peter Chavarin was driving a motorcycle heading
19    northbound on State Route 67 when he collided” with Reeve’s tractor-trailer carrying the
20    I-beams, driven by Reeve employee Christopher Collins, as the tractor-trailer was “making
21    a left turn from southbound State Route 67 toward the entrance of the storage site . . . .”
22    (Id. ¶¶ 33-34). “Chavarin sustained severe injuries, including traumatic brain injury, coma,
23    thoracic spine fracture, and other bone fractures.” (Id. ¶ 35).
24             On April 6, 2016, Chavarin and his wife filed a complaint for damages against
25    Skanska, Reeve, and Collins in the Superior Court for the State of California County of
26    San Diego, Peter Chavarin, et al. v. Christopher Collins, et al., No. 37-2016-00011241-
27    CU-PA-CTL (the “Chavarin Action”). “[O]ne of the Chavarins’ theories of liability against
28

                                                     2
                                                                                  20-cv-367-WQH-AHG
     Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.814 Page 3 of 14



 1    Skanska was that Skanska is vicariously liable for the conduct of Reeve and/or Collins
 2    under the doctrine of peculiar risk . . . .” (Id. ¶ 39).
 3           Skanska is insured under “a commercial general liability policy” issued by Zurich
 4    American (the “Zurich American Policy”). (Id. ¶ 23). The Zurich American Policy affords
 5    coverage to Skanska “in excess of any and all ‘other insurance, whether primary, excess,
 6    contingent on or on any other basis,’ in cases where the loss arises out of the maintenance
 7    or use of an ‘auto’ not owned or operated by Skanska.” (Id. ¶ 25). “Under the Zurich
 8    American Policy and subject to Skanska’s [$500,000] deductible obligation, Zurich
 9    American provided a defense in the Chavarin Action . . . .” (Id. ¶ 38).
10           Skanska is also “an insured under commercial motor carrier liability insurance and
11    excess liability insurance policies issued [to Reeve] by National Interstate . . . .” (Id. ¶ 3).
12           National Interstate issued to Reeve . . . a commercial motor carrier liability
             insurance policy (the “Primary National Interstate Policy”) . . . with limits of
13
             $1,000,000 per accident for “all sums an ‘insured’ legally must pay as
14           damages because of ‘bodily injury’ or ‘property damage’ to which this
             insurance applies, caused by an ‘accident’ and resulting from the ownership,
15
             maintenance or use of a covered ‘auto.’”
16
      (Id. ¶ 12). Under the Primary National Interstate Policy, the following are included as
17
      “insureds:”
18
                    a. You [i.e., Reeve] for any covered “auto.”
19
                    b. Anyone else while using with your permission a covered “auto” you
20                  own hire or borrow [i.e., Christopher Collins] . . . .
                    ...
21
                     e. Anyone liable for the conduct of an “insured” described above but
22                  only to the extent of that liability.
23
      (Id. ¶ 15). “The Reeve-owned tractor-trailer involved in the accident is a ‘covered auto’
24
      under the Primary National Interstate Policy.” (Id. ¶ 14). “National Interstate has a duty to
25
      defend an insured in a suit asserting a claim for which a potential for coverage under the
26
      Primary National Interstate Policy exists.” (Id. ¶ 13).
27
28

                                                       3
                                                                                    20-cv-367-WQH-AHG
     Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.815 Page 4 of 14



 1          “National Interstate also issued to Reeve an excess liability insurance policy . . .”
 2    (the “Excess National Interstate Policy”) with a limit of “$5,000,000 Each Incident.” (Id.
 3    ¶¶ 19, 21). “Status as an insured under the Excess National Interstate Policy is conferred
 4    to those same persons and entities which qualify as an insured under the Primary National
 5    Interstate Policy.” (Id. ¶ 22).
 6          “On or about April 15, 2016, tender was made to National Interstate for Skanska’s
 7    defense and indemnity against the claims asserted against Skanska in the Chavarin Action.”
 8    (Id. ¶ 44). “On April 21, 2016, National Interstate denied its obligation under the National
 9    Interstate Policies, or either of them, to defend and indemnify Skanska in the Chavarin
10    Action.” (Id. ¶ 45). After the Chavarins filed a first and second amended complaint,
11    National Interstate again declined to provide any defense to Skanska.
12          “[I]n early May of 2017 National Interstate [ ] agreed to pay $6,000,000 to settle the
13    Chavarins’ claims against Reeve and Collins only . . . .” (Id. ¶ 69). “On or about May 26,
14    2017, a copy of the Chavarins’ proposed Third Amended Complaint was provided to
15    National Interstate,” and Skanska “demand[ed] . . . that National Interstate provide a
16    defense . . . .” (Id. ¶ 78). “On June 2, 2017, National Interstate wrote a letter advising that
17    it will agree to participate in the defense of Skanska.” (Id. ¶ 80). “The Third Amended
18    Complaint in the Chavarin Action was filed August 18, 2017.” (Id. ¶ 88). National
19    Interstate agreed to “continue to contribute toward the cost of the defense of Skanska in
20    the Chavarin Action . . . .” (Id. ¶¶ 91, 93).
21          In April 2018, “[t]he Chavarins agreed to settle their claims against Skanska in the
22    Chavarin Action in exchange for payment of $2,950,000.” (Id. ¶ 112). “Zurich American,
23    without contribution by National Interstate or by any other insurer, paid $2,950,000,
24    subject to reservation of rights, to indemnify Skanska in settlement of the Chavarins’
25    liability claims asserted against Skanska in the Chavarin Action.” (Id. ¶ 117). “National
26    Interstate has not paid its full and equitable share of the fees and costs, incurred after May
27    26, 2017, of Skanska’s defense in the Chavarin Action.” (Id. ¶ 95). “National Interstate has
28

                                                      4
                                                                                   20-cv-367-WQH-AHG
     Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.816 Page 5 of 14



 1    paid no amount for the fees and costs incurred in Skanska’s defense in the Chavarin Action
 2    incurred prior to May 26, 2017.” (Id. ¶ 96).
 3          “Zurich American has assigned to Skanska all of its rights and claims against
 4    National Interstate regarding the Chavarin Action, including without limitation those rights
 5    and claims it obtained by virtue of its payments for Skanska’s defense [and indemnity] in
 6    the Chavarin Action.” (Id. ¶¶ 100, 118).
 7 III.     LEGAL STANDARD
 8          Rule 12(b)(6) of the Federal Rules of Civil Procedure permits dismissal for “failure
 9    to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In order to state
10    a claim for relief, a pleading “must contain . . . a short and plain statement of the claim
11    showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal under Rule
12    12(b)(6) “is proper only where there is no cognizable legal theory or an absence of
13    sufficient facts alleged to support a cognizable legal theory.” Shroyer v. New Cingular
14    Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citation omitted).
15          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
16    accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
17    556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
18    “A claim has facial plausibility when the plaintiff pleads factual content that allows the
19    court to draw the reasonable inference that the defendant is liable for the misconduct
20    alleged.” Id. at 678 (citation omitted). However, “a plaintiff’s obligation to provide the
21    ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a
22    formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S.
23    at 555 (alteration in original) (quoting Fed. R. Civ. P. 8(a)). A court is not “required to
24    accept as true allegations that are merely conclusory, unwarranted deductions of fact, or
25    unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
26    2001). “In sum, for a complaint to survive a motion to dismiss, the non-conclusory factual
27    content, and reasonable inferences from that content, must be plausibly suggestive of a
28

                                                     5
                                                                                     20-cv-367-WQH-AHG
     Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.817 Page 6 of 14



 1    claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.
 2    2009) (citation omitted).
 3 IV.      ASSIGNMENT OF ZURICH AMERICAN’S CLAIMS
 4          Defendant National Interstate requests that “this Court dismiss Skanska’s causes of
 5    action for breach of contract (for those amounts exceeding $500,000), equitable indemnity,
 6    and equitable contribution on the ground that Skanska does not have a valid assignment
 7    and therefore is not the real party in interest as to these claims.” (ECF No. 7-1 at 15).
 8    National Interstate contends that an assignment is valid only if the assignor does not retain
 9    any power to control the action or the attorney assigned to prosecute the action. National
10    Interstate contends that Zurich American’s assignment of its claims to Skanska is invalid
11    because the heavily redacted “Joint Prosecution and Common Interest Agreement”
12    “indicates that the redacted sections not only require Skanska to remit to Zurich American
13    some (or perhaps all) of any proceeds of the litigation, but also that Zurich American retains
14    at least some control over this litigation.” (Id. at 13 (emphasis omitted)).
15          Skanska contends that “[f]rom the unredacted portion of the agreement at issue here,
16    quite clearly and explicitly, Zurich assigned to Skanska all of Zurich’s rights with regard
17    to any payment it made for the defense or indemnity of Skanska in relation to the
18    underlying action giving rise to this coverage suit.” (ECF No. 9 at 10). Skanska represents
19    that “[a]s part of the agreement in which Zurich assigned all of its claims, Zurich and
20    Skanska agreed to share in certain tasks associated with the prosecution of these claims
21    (e.g., providing evidence to support the claims, both in the form of documents and live,
22    witness testimony, if necessary).” (Id. at 5-6). Skanska represents that “the assignment of
23    rights provision is clear, unequivocal, and absolute: Zurich maintains no rights, claims or
24    causes of action against National Interstate . . . in relation to the Chavarin suit -- all have
25    been assigned to Skanska for Skanska to prosecute and resolve in this suit . . . . National
26    faces no risk of a second suit by Zurich.” (Id. at 6, 7). Skanska contends that National
27    Interstate “provides no legal support for its contention that there is some element of
28    ‘control’ over the litigation which vitiates an assignment.” (Id. at 11).

                                                     6
                                                                                     20-cv-367-WQH-AHG
     Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.818 Page 7 of 14



 1          Rule 17(a) of the Federal Rules of Civil Procedure provides that “[a]n action must
 2    be prosecuted in the name of the real party in interest.” Fed. R. Civ. P. 17(a). “Such a
 3    requirement is in place to protect the defendant against a subsequent action by the party
 4    actually entitled to recover, and to insure generally that the judgment will have its proper
 5    effect as res judicata.” Sung Ho Cha v. Rappaport (In re Sung Ho Cha), 483 B.R. 547, 551
 6    (B.A.P. 9th Cir. 2012) (citation omitted). “[T]he assignee of a claim has standing to assert
 7    the injury in fact suffered by the assignor.” Vt. Agency of Natural Res. v. United States ex
 8    rel. Stevens, 529 U.S. 765, 773 (2000); see Sprint Commc’ns. Co. v. APCC Servs., 554 U.S.
 9    269, 275 (2008) (“Assignees of a claim, including assignees for collection, have long been
10    permitted to bring suit.”). In a diversity action, whether the plaintiff is the proper party to
11    maintain the action is determined by state law. Allstate Ins. Co. v. Hughes, 358 F.3d 1089,
12    1093-94 (9th Cir. 2004), as amended.
13          A “chose in action”—“an interest in property not immediately reducible to
14    possession . . . includ[ing] a financial interest such as a debt, a legal claim for money, or a
15    contractual right”—is assignable. Sprint Commc’ns. Co., 554 U.S. at 275, 278; see Cal.
16    Ins. Guar. Ass’n v. Workers’ Comp. Appeals Bd., 203 Cal. App. 4th 1328, 1335 (2012)
17    (“An assignment is a commonly used method of transferring a cause of action.” (citation
18    omitted)). “A complete assignment passes legal title to the assignee who is the real party
19    in interest and may sue in his or her real name.” Fink v. Shemtov, 210 Cal. App. 4th 599,
20    610 (2012) (quoting Cal. Ins. Guar. Ass’n v. Workers’ Comp. Appeals Bd., 203 Cal. App.
21    4th 1328, 1335 (2012)). “[A]n assignment of a chose in action for collection vests the legal
22    title in the assignee whether or not any consideration is paid therefor. In such case the
23    assignee may maintain a suit thereon in his own name, even though the assignor retains an
24    equitable interest in the thing assigned.” Id. (emphasis omitted) (quoting Nat’l Reserve Co.
25    v. Metro. Trust Co., 17 Cal. 2d 827, 831 (1941)).
26          Under California law, “[i]n determining whether an assignment has been made, ‘the
27    intention of the parties as manifested in the instrument is controlling.’” Cal. Ins. Guar.
28    Ass’n, 203 Cal. App. 4th at 1335 (quoting Nat’l Reserve Co. v. Metro. Trust Co., 17 Cal.

                                                     7
                                                                                   20-cv-367-WQH-AHG
     Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.819 Page 8 of 14



 1    2d 827, 832 (1941)). “An assignment requires very little by way of formalities and is
 2    essentially free from substantive restrictions.” Amalgamated Transit Union, Local 1756,
 3    46 Cal. 4th 993, 1002 (2009). To be effective, an assignment “must include manifestation
 4    to another person by the owner of his intention to transfer the right, without further action,
 5    to such other person or to a third person . . . .” 203 Cal. App. 4th at 1335 (alteration in
 6    original) (quoting Recorded Picture Co. [Prods.] Ltd. v. Nelson Entm’t, 53 Cal. App. 4th
 7    350, 368 (1997), as corrected and modified on denial of reh’g, 1997 Cal. App. LEXIS 265
 8    (Apr. 3, 1997)).
 9          In Fink, the California Court of Appeal determined that an assignment of “all rights
10    to the debt allegedly owed” was “complete and absolute” even though the assignee agreed
11    to split with the assignor any recovery obtained in prosecuting the assigned claims. 210
12    Cal. App. 4th at 612-13; see Sprint Commc’ns. Co., 554 U.S. at 285-86 (holding that
13    assignees of payphone operators’ claims against long distance carriers had standing, even
14    though monetary recovery from the suit would be remitted to the payphone operators);
15    Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1282-83 (9th
16    Cir. 1983) (the retention by pharmacies of an interest in outcome of an action did not
17    prevent the assignee pharmaceutical association from being treated as the real party in
18    interest for purposes of Rule 17(a)).
19          In this case, Skanska alleges that “Zurich American has assigned to Skanska all of
20    its rights and claims against National Interstate regarding the Chavarin Action, including
21    without limitation those rights and claims it obtained by virtue of its payments for the
22    defense and indemnity of Skanska in the Chavarin Action.” (ECF No. 1 ¶ 6). National
23    Interstate attaches a copy of the heavily redacted “Joint Prosecution and Common Interest
24    Agreement” (the “Agreement”) between Skanska and Zurich American to the Motion to
25    Dismiss. Under the “incorporation by reference” doctrine, the court may consider
26    “documents ‘whose contents are alleged in a complaint and whose authenticity no party
27    questions, but which are not physically attached to the [plaintiff’s] pleading.’” Knievel v.
28    ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (alteration in original) (quoting In re Silicon

                                                    8
                                                                                  20-cv-367-WQH-AHG
     Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.820 Page 9 of 14



 1    Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 2002)). The incorporation by
 2    reference doctrine has been extended to “situations in which the plaintiff's claim depends
 3    on the contents of a document, the defendant attaches the document to its motion to dismiss,
 4    and the parties do not dispute the authenticity of the document, even though the plaintiff
 5    does not explicitly allege the contents of that document in the complaint.” Id. (citing
 6    Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998)). Neither party has challenged the
 7    authenticity of the Agreement.
 8          The Agreement provides, in part:
 9                 1. Skanska and Zurich each have, and may have, and/or may acquire
            claims, demands, damages, rights of action and/or causes of action against
10
            National Interstate Insurance Company arising from, arising out of, or relating
11          to (a) the attorneys’ fees, costs, and other expenses incurred and paid by the
            Parties in defending Skanska against the Chavarin Action, (b) the
12
            indemnification of Skanska against liability claims asserted in the Chavarin
13          Action, and/or (c) the conduct, acts or omissions of National Interstate
            Insurance Company in connection with the defense and indemnification of
14
            Skanska relating to the Chavarin Action. These claims, demands, damages,
15          rights of action and/or causes of action described in this paragraph include,
            without limitation, claims for breach of contract, bad faith, negligence,
16
            indemnity, subrogation and/or contribution.
17
            Collectively, these claims, demands, damages, rights of action and/or causes
18
            of action described in this paragraph are referred to as the “National Interstate
19          Claims.”
20
                   2. To facilitate the pursuit of the National Interstate Claims, Zurich
21          agrees to and does hereby assign to Skanska those National Interstate Claims
            that Zurich has, may have or may acquire, specifically including, without
22
            limitation, any claims that Zurich has, may have or may acquire against
23          National Interstate Insurance Company for equitable subrogation, equitable
            contribution, equitable indemnity and/or any other claims against National
24
            Interstate Insurance Company based upon Zurich’s payments made in
25          connection with the defense and/or indemnity of Skanska in the Chavarin
            Action. Redacted /// /// /// /// /// /// /// /// /// ///                   ///
26
            /// /// /// /// /// /// /// /// /// /// /// /// //////// /
27          // /// /// /// /// /// /// /// /// /// /// /// //////// / /
28

                                                    9
                                                                                  20-cv-367-WQH-AHG
 Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.821 Page 10 of 14



 1                          2.a Zurich represents and guarantees that it has not previously
                      made, and has not promised or agreed to make, to anyone other than
 2
                      Skanska any assignment of its National Interstate Claims other than the
 3                    assignment set forth in the foregoing paragraph 2 of this Agreement.
 4
                     3. The Parties further agree that any litigation that may be filed for the
 5            prosecution of the National Interstate Claims (hereinafter, the “Litigation”)
              will be brought in the name of Skanska.1
 6
 7            Redacted /// /// /// /// /// /// /// /// /// ///  /// ///
              /// /// /// /// /// /// /// /// /// /// /// /////     /// /
 8
              // /// /// /// /// /// /// /// /// /// /// /// //////// / /
 9
     (Agreement, Ex. 3, Decl. of Matthew S. Harvey, ECF No. 7-5 at 5-6).
10
              In the unredacted sections of the Agreement, Zurich American explicitly “assign[ed]
11
     to Skanska” its “claims, demands, damages, rights of action and/or causes of action”
12
     against National Interstate for “breach of contract, . . . indemnity, [ ] and/or contribution”
13
     relating to the Chavarin Action. (Id.). Zurich American “manifest[ed] . . . [its] intention to
14
     transfer the right” to Zurich American’s “claims, demands, damages, rights of action and/or
15
     causes of action” to Skanska. Cal. Ins. Guar. Ass’n, 203 Cal. App. 4th at 1335; Agreement,
16
     Ex. 3, Decl. of Matthew S. Harvey, ECF No. 7-5 at 5. The allegations in the Complaint and
17
     the unredacted sections of the Agreement demonstrate that the assignment of Zurich
18
     American’s claims is “complete and absolute” at this stage in the proceedings. See Fink,
19
     210 Cal. App. 4th at 612-13 (holding that there was insufficient evidence for the trial court
20
     to determine an assignee lacked standing where the “assignment was complete and
21
     absolute,” the assignee agreed to provide the assignor with 50% of the recovery, the
22
     assignee did not agree to represent the assignor or provide any legal advice, the assignee
23
     “filed the complaint against defendants in his own name and was the sole plaintiff,” and
24
     “there was no evidence that [the assignor] retained any control over, or the right to control,
25
     the litigation of the assigned claims . . .”).
26
27
28   1
         The subsequent two and a half pages of the Agreement are redacted.

                                                         10
                                                                                    20-cv-367-WQH-AHG
 Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.822 Page 11 of 14



 1         Based on the facts alleged in the Complaint and the unredacted sections of the
 2   Agreement available to the Court at this time, the Court concludes that Skanska has stated
 3   facts that demonstrate an intent by Zurich American to completely assign its claims against
 4   National Interstate to Skanska, entitling Skanska to pursue the claims alleged in the
 5   Complaint at this stage in the litigation. National Interstate’s Motion to Dismiss Skanska’s
 6   causes of action for breach of contract (for those amounts exceeding $500,000), equitable
 7   indemnity, and equitable contribution on the ground that Skanska does not have a valid
 8   assignment and therefore is not the real party in interest is denied.
 9   V.    EQUITABLE INDEMNIFICATION
10         National Interstate contends that Skanska’s claim for equitable indemnity is invalid
11   because equitable indemnity only applies to joint tortfeasors, not to claims based on an
12   insurance contract. Skanska contends that “[e]quitable indemnity is routinely applied as
13   between insurers where one insurer asserts that it paid a loss which should have been paid
14   primarily by another.” (ECF No. 9 at 16). Skanska contends that “[b]ecause Skanska
15   alleges that the obligation owed by Zurich was excess to that owed by National, equitable
16   indemnity is properly pled.” (Id. at 17).
17         Equitable indemnity is one of three equitable claims potentially available where
18   several insurers cover the same event: equitable indemnity, equitable contribution, and
19   equitable subrogation.
20         The case law discussing the three principles of contribution, indemnification
           and subrogation in the insurance context is surprisingly muddled; courts have
21
           often confused the principles, thereby providing a fertile supply of quotations
22         for parties seeking to utilize any one of the three concepts as the need arises.
           As one California appellate court noted, “[I]t is hard to imagine another set of
23
           legal terms with more soporific effect than indemnity, subrogation,
24         contribution, co-obligation and joint tortfeasorship.” Herrick Corp. v.
           Canadian Ins. Co., 29 Cal. App. 4th 753, 756 (1994).
25
26   Fireman’s Fund Ins. Co. v. Commerce & Indus. Ins. Co., No. C-98-1060 VRW, 2000 U.S.
27   Dist. LEXIS 17688, at *6-7 (N.D. Cal. Nov. 13, 2000). “Equitable indemnity ‘applies in
28   cases in which one party pays a debt for which another is primarily liable and which in

                                                   11
                                                                                20-cv-367-WQH-AHG
 Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.823 Page 12 of 14



 1   equity and good conscience should have been paid by the latter party.’” United Servs. Auto.
 2   Ass’n v. Alaska Ins. Co., 94 Cal. App. 4th 638, 644-45 (2001) (quoting Phoenix Ins. Co. v.
 3   U.S. Fire Ins. Co., 189 Cal. App. 3d 1511 (1987), superseded by statute on other grounds
 4   as stated in Cal. Ins. Guar. Ass’n v. Workers’ Comp. Appeals Bd., 128 Cal. App. 4th 307
 5   (2005)). “The basis for the remedy of equitable indemnity is restitution,” i.e., “[o]ne person
 6   is unjustly enriched at the expense of another when the other discharges liability that it
 7   should be his responsibility to pay.” AmeriGas Propane, L.P. v. Landstar Ranger, Inc., 184
 8   Cal. App. 4th 981, 989 (2000) (citation omitted).
 9         In Stop Loss Insurance Brokers, Inc. v. Brown & Toland Medical Group, the
10   California Court of Appeal stated, “It is well settled in California that equitable indemnity
11   is only available among tortfeasors who are jointly and severally liable for the plaintiff's
12   injury.” 143 Cal. App. 4th at 1040 (citing Leko v. Cornerstone Bldg. Inspection Serv., 86
13   Cal. App. 4th 1109, 1115 (2001) (“Joint and several liability is a prerequisite for equitable
14   indemnity.” (citation omitted)); Munoz v. Davis, 141 Cal. App. 3d 420, 425 (1983)
15   (“[U]nless the prospective indemnitor and indemnitee are jointly and severally liable to the
16   plaintiff there is no basis for indemnity.” (citation omitted))). However, neither Stop Loss
17   nor the cases cited in Stop Loss address an action between insurers. See Fireman’s Fund
18   Ins. Co., 2000 U.S. Dist. LEXIS 17688, at *16 (“The policies for apportioning damages in
19   tort cases . . . are separate and distinct from the concerns of apportioning liability among
20   insurers.”).
21         California courts have not foreclosed the possibility of an equitable indemnity claim
22   in an action between insurers. See Fireman’s Fund Ins. Co. v. Md. Cas. Co., 65 Cal. App.
23   4th 1279, 1289 (1998) (“[O]ne insurer’s settlement with the insured is not a bar to a
24   separate action against that insurer by the other insurer or insurers for equitable
25   contribution or indemnity.”); Mitchell, Silberberg & Knupp v. Yosemite Ins. Co., 58 Cal.
26   App. 4th 389, 394 (1997) (“[A]n insurer may settle a claim against its insured without
27   prejudice to its right to seek equitable indemnity from other insurers potentially liable on
28   the same risk on the ground that, although the settling insurer’s policy does not provide

                                                   12
                                                                                 20-cv-367-WQH-AHG
 Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.824 Page 13 of 14



 1   coverage, there is coverage under the other policies.”) (emphasis omitted) (citations
 2   omitted); but see Montrose Chem. Corp. of Cal. v. Superior Court, 9 Cal. 5th 215, 228 and
 3   n. 5 (2020) (stating that “the insured may seek indemnification from every policy that
 4   covered a portion of the loss, up to the full limits of each policy . . . . The insurers can then
 5   sort out their proportional share through actions for equitable contribution or subrogation”
 6   (citations omitted)); see also Travelers Indem. Co. of Conn. v. Hudson Ins. Co., No. 1:18-
 7   cv-00720-DAD-JLT, 2020 U.S. Dist. LEXIS 38661, at *22 (E.D. Cal. Mar. 5, 2020)
 8   (holding that insurer Travelers “can assert a cause of action for equitable indemnification”
 9   against insurer Hudson), appeal filed (Mar. 31, 2020); St. Paul Fire & Marine Ins. Co. v.
10   Ins. Co. of Pa., No. 15-CV-02744-LHK, 2016 U.S. Dist. LEXIS 41659, at *23 (N.D. Cal.
11   Mar. 28, 2016) (allowing an insurer to proceed on a claim against another insurer for
12   equitable indemnity based on an unjust enrichment theory).
13         In this case, Skanska alleges that it is an insured under policies issued by Zurich
14   American and National Interstate. Skanska alleges that under the terms of the National
15   Interstate policies, National Interstate was obligated to provide a defense in the Chavarin
16   Action. Skanska alleges that Zurich American provided a defense, paid defense costs, and
17   indemnified Skanska in the Chavarin Action. Skanska alleges that National Interstate failed
18   to provide any defense or pay defense costs in the Chavarin Action before May 26, 2017,
19   and failed to pay its share of defense costs owed after May 26, 2017. The Court concludes
20   that National Interstate fails to show that the facts alleged in the Complaint demonstrate
21   that Skanska’s equitable indemnity claim is barred as a matter of law. See Fireman’s Fund
22   Ins. Co., 65 Cal. App. 4th at 1289; Mitchell, Silberberg & Knupp, 58 Cal. App. 4th at 394.
23   National Interstate’s Motion to Dismiss is denied.
24   ///
25
26   ///
27
28   ///

                                                    13
                                                                                    20-cv-367-WQH-AHG
 Case 3:20-cv-00367-WQH-AHG Document 17 Filed 09/03/20 PageID.825 Page 14 of 14



 1    I.   CONCLUSION
 2         IT IS HEREBY ORDERED that the Motion to Dismiss filed by Defendant National
 3   Interstate Insurance Company (ECF No. 7) is denied.
 4   Dated: September 3, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               14
                                                                       20-cv-367-WQH-AHG
